UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-4627 NAME OF REGISTRANT: VANGUARD CONVERTIBLE SECURITIES FUND ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: NOVEMBER 30 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD CONVERTIBLE SECURITIES FUND ISSUER: DANA HOLDING CORP TICKER: N/A CUSIP: 235825502 MEETING DATE: 4/28/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: JOHN M. DEVINE ISSUER YES FOR FOR ELECTION OF DIRECTOR: TERRENCE J. KEATING ISSUER YES FOR FOR ELECTION OF DIRECTOR: JAMES E. SWEETNAM ISSUER YES FOR FOR ELECTION OF DIRECTOR: KEITH E. WANDELL ISSUER YES WITHHOLD AGAINST PROPOSAL #02: TO RATIFY THE APPOINTMENT OF ISSUER YES FOR FOR PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ISSUER: FIFTH THIRD BANCORP TICKER: FITBP CUSIP: 316773209 MEETING DATE: 4/20/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #02: TO AMEND THE ARTICLES OF INCORPORATION ISSUER YES FOR FOR AND CODE OF REGULATIONS TO PROVIDE FOR MAJORITY VOTING IN UNCONTESTED ELECTIONS OF DIRECTORS.
